Littie, J.
1. That one of the jurors engaged in the trial of a case separated himself from the others by leaving the jury-room and entering the court-room, .where he remained for a few minutes, affords no cause for a new trial, when it appears that counsel for the losing party was fully informed of the facts relating to such separation prior to the rendition of the verdict, and neither submitted any motion to the court touching this illegal conduct of the juror, prior to the verdict, nor objected to its reception. A party with full knowledge of such facts can not keep silence and take the chances of a verdict in his favor, and afterwards be heard to urge such facts as a reason why the verdict should be set aside.
2. It was satisfactorily shown in this case that nothing prejudicial to the movant resulted from the separation of the jury.
3. That one of the jurors who tried a civil case arising from the issuance of an execution by county commissioners against a defaulting county treasurer and the sureties on his bond, to which a surety interposed an affidavit of illegality, questioning the legality of certain acts of the commissioners, and denying liability under his obligation, was a member of the grand jury which, prior thereto, had returned a bill of indictment against the treasurer for embezzlement of the county funds, is not a legal cause of disqualification. The issues were not the same, nor did the return of the bill of indictment as true involve on the part of the grand juror the formation or expression of an opinion as, to the issues involved in the civil case.
4. Other than those dealt with above, the complaints made in this case are, in effect, that the verdict rendered was not supported by the evidence. An examination of the record discloses that such complaints are not well founded.

Judgment on main bill of exceptions affirmed.

Cross-bill dismissed. All the-Justices concurring, except Lewis, J., absent.